Title: To George Washington from William Heath, 4 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West Point Novr 4th 1780
                        
                        I have just received a letter from his Excellency Governor Clinton, dated at Poughkeepsie the 3d inst., in
                            which is the following Paragraph.
                        "By two Expresses, who arrived last night from Albany, I am informed, that the enemy, under Major Carleton,
                            are returning from Ticonderoga towards Skeensborough, with a reinforcement of 500. Their force amounts now to 1600, so
                            that we hourly expect to hear of further depredations. I have again ordered out the Militia to meet them, and Gansevoorts
                            regiment is in that Quarter."
                        By the last accounts I had from Colonel Weisenfells regiment, they were at Schenectady waiting for the
                            provisions, which they were to escort to Fort Schuyler. Governor Clinton has not asked for any assistance. If your
                            Excellency should think any necessary upon receiving your pleasure, it shall be ordered.
                        A complaint containing several charges, was yesterday lodged against Colo. Hazen by Major Reid of his
                            regiment. The Colonel is ordered in court, and a general Court Martial will be appointed for his tryal. I have the honor
                            to be with the greatest respect Your Excellencys Most Obedt Servant
                        
                            W. Heath
                        
                    